Order denying plaintiff’s motion to set aside the verdict of the jury  upon the ground of inadequacy reversed on the facts and a new *850trial granted, costs to abide the event. Upon the trial of this action the seriousness of plaintiff’s injuries was not questioned, no medical testimony was offered by the defendants, and we are of the opinion that the verdict of the jury was not sufficient fairly to compensate the plaintiff for his injuries. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.